Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT, dated as of October 23, 2020
(this “Amendment No. 5”), is by and among SECURUS 365, INC., a Delaware
corporation, EVANCE, INC., a Delaware corporation, EVANCE CAPITAL, INC., a
Delaware corporation, OMNISOFT, INC., a Delaware corporation and CROWDPAY.US,
INC., a New York corporation, as borrowers (each a “Borrower” and collectively,
“Borrowers”), THE OLB GROUP, INC., a Delaware corporation, as parent guarantor
(“Parent Guarantor”), the financial institutions or other entities from time to
time party hereto, each as a Lender and GACP FINANCE CO., LLC as agent for the
Lenders (in such capacity, the “Agent”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and others have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Loan and Security Agreement, dated as of April 9,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) and the other Loan
Documents;

WHEREAS, Section 10.5 of the Credit Agreement provides that, among other things,
the Borrowers, the Agent and the Required Lenders may make certain amendments to
the Credit Agreement and the other Loan Documents for certain purposes;

WHEREAS, the Loan Parties have requested that Agent and the Lenders make certain
amendments to the Credit Agreement, including the deletion of a financial
covenant, and Agent and the Lenders are agreeable to such request only on the
terms and conditions set forth herein; and

WHEREAS, by this Amendment No. 5, Agent, Lenders signatory hereto and Loan
Parties signatory hereto intend to evidence such amendments;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

1.                Interpretation. For purposes of this Amendment No. 5, all
terms used herein which are not otherwise defined herein, including, but not
limited to, those terms used in the recitals hereto, shall have the respective
meanings assigned thereto in the Credit Agreement as amended by this Amendment
No. 5.

2.                Amendments.

(a)              Section 1.1(b) of the Credit Agreement is hereby amended and
restated to read as follows: “(i) An amount equal to $1,000,000 of the principal
of the Term Loan shall be repaid on July 30, 2018 (subject to prepayment on an
earlier date to the extent and in such amounts as required pursuant to Section
1.8(e)) (the “First Repayment”), (ii) an amount equal to $2,000,000 of the
principal of the Term Loan shall be repaid on October 31, 2018 (subject to
prepayment on an earlier date to the extent and in such amounts as required
pursuant to Section 1.8(e)) (the “Second Repayment” and together with the First
Repayment, collectively, the “Repayment”), (iii) an amount equal to $125,000 of
the principal of the Term Loan shall be repaid on or prior to April 24, 2020,
(iv) a scheduled monthly payment of the principal of the Term Loan of $25,000
per month, commencing May 1, 2020 and on the first Business Day of each calendar
month thereafter through and including October 1, 2020 (for a total of
$150,000), (v) an amount equal to $450,000 of the principal of the Term Loan
shall be repaid on or prior to the date of this Amendment No. 5 and (vi) the
remainder of the principal of the Term Loan shall be repaid on the Maturity
Date. The outstanding unpaid principal balance and all accrued and unpaid
interest on the Term Loan shall be due and payable on the earlier of (x) the
Maturity Date, and (y) the date of the acceleration of the Term Loan in
accordance with the terms hereof. The Term Loan Commitments of the Lenders shall
terminate on the date of making of the Term Loan. Any principal amount of the
Term Loan that is repaid or prepaid may not be reborrowed. All principal of,
interest on, and other amounts payable in respect of the Term Loan shall
constitute Obligations hereunder. The Term Loan shall be made in and repayable
in Dollars.”





 



(b)             Section 5.18 of the Credit Agreement is hereby amended and
restated to read as follows: “Until the later of the Maturity Date and payment
in full in cash of all of the Obligations the Borrowers shall maintain, at all
times, in the Designated Deposit Account a cash balance in an aggregate amount
of not less than $1,000,000. The Designated Deposit Account (and cash in such
Designated Deposit Account, which for the avoidance of doubt shall at all times
be not less than $1,000,000) shall be subject to the Designated Deposit Account
Control Agreement (in form and substance satisfactory to the Agent in its sole
discretion), which Designated Deposit Account Control Agreement shall not permit
the Borrowers or any other Person (other than the Agent) to withdraw (or
set-off) any monies therein or therefrom if, as a result, cash on deposit
therein would be less than $1,000,000 at any time without the Agent’s prior
written consent. If at any time there shall be less than $1,000,000 on deposit
in the Designated Deposit Account, Agent shall have the right to immediately
restrict the Borrowers access to such Designated Deposit Account”.

(c)              Section 5.24(a) of the Credit Agreement is hereby amended and
restated to read as follows: “[Reserved]”.

(d)             Section 5.26 is hereby added to the Credit Agreement to read as
follows: “To the extent that Agent does not have online view access of the
Designated Deposit Account, on a weekly basis, the Loan Parties shall provide a
balance report with respect to the Designated Deposit Account, which report
shall be either an electronic record generated by Wells Fargo Bank or via the
Wells Fargo Bank website or a bank statement for the Designated Deposit Account
to the Agent. Such report shall be delivered no later than the last Business Day
of each week on or prior to 6:00 pm New York time via electronic mail, facsimile
or certified mail. From time to time, the Borrower shall also comply with the
Agent’s other reasonable information requests with respect to the Designated
Deposit Account (within two (2) Business Days of request).”

(e)              Section 7.1(c)(1) of the Credit Agreement is hereby amended and
restated to read as follows: “(1) if (x) any Loan Party defaults in the due
observance or performance of any covenant, condition or agreement contained in
Section 4.1, 4.7, 5.2 (limited to the last sentence of Section 5.2), 5.3, 5.14,
5.17, 5.18 (including the failure, at any time, to maintain a minimum cash
balance of at least $1,000,000 in the Designated Deposit Account), 5.23, 5.24 or
5.26, (ii) any “Event of Default” (as defined in the Limited Recourse Guarantee
and Pledge Agreement) has occurred or is continuing under the Limited Recourse
Guarantee and Pledge Agreement and/or (iii) any of the Borrowers default in the
due observance or performance under Section 5 of the Amendment No. 5; ”

(f)              Schedule B is to the Credit Agreement is hereby amended by:

(i)     adding the following defined terms in alphabetical order:

(A)            “Amendment No. 5” means the Amendment No. 5 to this Agreement
dated as of October 23, 2020.

(B)            “Designated Deposit Account” shall mean the “deposit account” of
eVance, Inc. account number 4124924275 at Wells Fargo Bank, which “deposit
account” is and shall at all times be subject to the Designated Deposit Account
Control Agreement and neither any Borrower nor any other Person (other than the
Agent) shall withdraw (or set-off) any monies therein or therefrom if, as a
result, cash on deposit therein would be less than $1,000,000 at any time
without the Agent’s prior written consent.



2

 

 

(C)            “Designated Deposit Account Control Agreement” shall mean the
Control Agreement (in form and substance satisfactory to the Agent in its sole
discretion) among the Borrowers, the Administrative Agent and Wells Fargo Bank
as the bank thereunder with respect to the Designated Deposit Account, which
Control Agreement shall not permit the Borrowers or any other Person (other than
the Agent) to withdraw (or set-off) any monies from the Designated Deposit
Account if, as a result, cash on deposit in the Designated Deposit Account would
be less than $1,000,000 at any time without the Agent’s prior written consent.

(ii)   Amending an restating the defined term Loan Documents to read as follows:
“Loan Documents” means, collectively, this Agreement, all notes, guaranties,
security agreements (including without limitation intellectual property security
agreements), mortgages, a perfection certificate in form and substance
satisfactory to the Agent, certificates, landlord’s agreements, Control
Agreements (including the Designated Deposit Account Control Agreement), the Fee
Letter, the Pledge Agreement, the Limited Recourse Guarantee and Pledge
Agreement, the Disclosure Schedule and all other agreements, documents and
instruments now or hereafter executed or delivered by any Loan Party in
connection with, or to evidence the transactions contemplated by, this
Agreement.

3.                Representations and Warranties. Each Loan Party, jointly and
severally, hereby:

(a)              reaffirms all representations and warranties made to Agent and
Lenders under the Credit Agreement and all of the other Loan Documents and
confirms that each of the representations and warranties made by Loan Parties in
or pursuant to the Credit Agreement, the other Loan Documents and any related
agreements to which it is a party, and each of the representations and
warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement, the
other Loan Documents or any related agreement shall be true and correct in all
material respects on and as of such date as if made on and as of such date (or
to the extent any representations or warranties are expressly made solely as of
an earlier date, such representations and warranties shall be true and correct
in all material respects as of such earlier date); provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on and as of such date;

(b)             reaffirms all of the covenants contained in the Credit Agreement
and the other Loan Documents;

(c)              represents and warrants that, other than the Existing Defaults,
no Default and/or Event of Default has occurred and is continuing;

(d)             represents and warrants that the execution, delivery and
performance by each Loan Party of this Amendment No. 5 and the other documents,
agreements and instruments executed by any Loan Party in connection herewith
(collectively, together with this Amendment No. 5, the “Amendment Documents”)
and the consummation of the transactions contemplated hereby or thereby, are
within such Loan Party’s powers, have been duly authorized by all necessary
organizational action, and do not contravene (i) the charter or by-laws or other
organizational or governing documents of such Loan Party or (ii) any law or any
contractual restriction binding on or affecting any Loan Party, except, for
purposes of this clause (ii), to the extent such contravention would not
reasonably be expected to have a Material Adverse Effect;



3

 

 

(e)              represents and warrants that no authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
any other third party is required for the due execution, delivery and
performance by any Loan Party of any Amendment Document to which it is a party
that has not already been obtained if the failure to obtain such authorization,
approval or other action could reasonably be expected to result in a Material
Adverse Effect; and

(f)              represents and warrants that each Amendment Document has been
duly executed and delivered by each Loan Party thereto. This Amendment No. 5
constitutes, and each other Amendment Document will constitute upon execution,
the legal, valid and binding obligation of each Loan Party thereto enforceable
against such Loan Party in accordance with its respective terms subject to the
effect of any applicable bankruptcy, insolvency, reorganization or moratorium or
similar laws affecting the rights of creditors generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

4.                Conditions Precedent. This Amendment No. 5 shall be effective
on the date of the satisfaction of each of the following conditions precedent:

(a)              Agent shall have received counterparts of this Amendment No. 5,
duly authorized, executed and delivered by Borrowers, Parent Guarantor, Agent
and the Lenders;

(b)             Agent shall have received for the benefit of the Lender a
payment of $450,000 for repayment of principal on the Term Loan required by
Section 1.1(b)(v) of the Credit Agreement as amended by this Amendment No. 5;

(c)              Borrowers shall have established the Designated Deposit Account
and deposited not less than $1,000,000 into it (along with providing documentary
evidence thereof to the Agent);

(d)             Borrower shall have paid all expenses of Agent and Lenders
(including legal fees and costs of Kramer Levin Naftalis & Frankel LLP);

(e)              No Default and/or Event of Default shall have occurred and be
continuing; and

(f)              The representations and warranties contained in Section 4 and
in the Credit Agreement shall be true and correct in all material respects on
and as of such date as if made on and as of such date (except to the extent
expressly relating to an earlier date, in which case such representation and
warranty shall be true and correct as of such earlier date).

5.      Conditions Subsequent. On or prior to December 31, 2020 (or such later
date as the Agent may agree in its sole discretion), either (a) Agent shall have
received duly executed “springing” Control Agreements with respect to each
Deposit Account (other than Restricted Accounts) (including without limitation
account number 4527440994 at Wells Fargo Bank and account number 457441000 at
Wells Fargo Bank) of each Loan Party for which Agent has not previously received
a Control Agreement or (b) each such Deposit Account (other than Restricted
Accounts) of each Loan Party for which Agent has not previously received a
Control Agreement shall be closed; provided that until Agent’s receipt of a
“springing” Control Agreements to the extent any such Deposit Account remains
open, the aggregate balance in all such Deposit Accounts shall not at any time
exceed $150,000. Failure to deliver the Control Agreements (or close the
applicable Deposit Accounts) in accordance with the foregoing sentence shall be
an immediate Event of Default under Section 7.1 of the Credit Agreement as if
set forth therein.





4

 

 

6.                General.

(a)              Effect of this Amendment No. 5. Except as expressly provided
herein, no other consents, waivers, changes or modifications to the Loan
Documents are intended or implied, and in all other respects the Loan Documents
are hereby specifically ratified, restated and confirmed by all parties hereto
as of the date hereof.

(b)             Fees. Borrower agrees to pay on demand all expenses of Agent and
Lenders in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment No. 5.

(c)              Governing Law. This Amendment No. 5 shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to conflicts of laws principles thereof.

(d)             Waiver of Jury Trial. SECTION 10.16 OF THE CREDIT AGREEMENT IS
HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT NO. 5 MUTATIS MUTANDIS AND
SHALL APPLY HERETO AS IF ORIGINALLY MADE A PART HEREOF.

(e)              Binding Effect. This Amendment No. 5 shall bind and inure to
the benefit of the respective successors and permitted assigns of each of the
parties hereto.

(f)              Counterparts, etc. This Amendment No. 5 may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment No. 5 by telecopier
or by electronic transmission of a pdf formatted counterpart shall be effective
as delivery of a manually executed counterpart of this Amendment No. 5.

(g)             Loan Document. Each of this Amendment No. 5 and the Designated
Deposit Account Control Agreement constitute a Loan Document.

(h)             Reaffirmation. Each of the undersigned Loan Parties acknowledges
(i) all of its Obligations under the Credit Agreement and each other Loan
Document to which it is a party are reaffirmed and remain in full force and
effect on a continuous basis, (ii) its grant of security interests pursuant to
the Loan Documents are reaffirmed and remain in full force and effect after
giving effect to this Amendment No. 5, (iii) the Obligations include, among
other things and without limitation, the due and punctual payment of the
principal of, interest on, and premium (if any) on the Loans and (iv) except as
expressly provided herein, the execution of this Amendment No. 5 shall not
operate as a waiver of any right, power or remedy of Agent or any Lender,
constitute a waiver of any provision of any of the Loan Documents or serve to
effect a novation of the Obligations.

(i)               Release. In consideration of the agreements of Agent and
Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each Loan Party
signatory hereto, on behalf of itself and its respective successors, assigns,
and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known as of the date of this Amendment No. 5, both at law
and in equity, which each Loan Party signatory hereto, or any of its respective
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment No. 5, in each case
for or on account of, or in relation to, or in any way in connection with any of
the Credit Agreement, or any of the other Loan Documents or transactions
thereunder or related thereto.

[Remainder of Page Intentionally Left Blank]

 

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

  THE OLB GROUP, INC.,     as Parent Guarantor           By:         Name:      
Title:             SECURUS365, INC.,     as a Borrower           By:        
Name:       Title:             EVANCE, INC.,     as a Borrower           By:    
    Name:       Title:             EVANCE CAPITAL, INC.,     as a Borrower      
    By:         Name:       Title:             OMNISOFT, INC.,     as a Borrower
            By:         Name:       Title:             CROWDPAY.US, INC.,     as
a Borrower           By:         Name:       Title:             By:        
Name:       Title:  

 

Amendment No. 5 to Credit Agreement



 

 

AGENT: GACP FINANCE CO., LLC, as Agent             By:                    
LENDERS: GACP I, L.P., as Lender             By:                            

 

 

Amendment No. 5 to Credit Agreement





 